     Case: 1:17-md-02804 Doc #: 3851 Filed: 08/16/21 1 of 3. PageID #: 518891




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 IN RE: NATIONAL PRESCRIPTION                   )   MDL 2804
 OPIATE LITIGATION                              )
                                                )   Case No. 1:17-md-2804
 THIS DOCUMENT RELATES TO:                      )
                                                )   Special Master Cohen
 “Track Three”                                  )
                                                )   RULING RE TRACK THREE
                                                )   DEPOSITION OF
                                                )   JOSEPH RANNAZZISI



          The dispute before the Special Master is whether a late-noticed deposition of Joseph

Rannazzisi by Track Three Defendants should be allowed to proceed. The Special Master

concludes it should not.

          On or about August 5, 2021, counsel representing the Pharmacy Defendants notified the

Plaintiffs they intended to serve a subpoena on Rannazzisi for deposition testimony related to his

knowledge of dispensing issues for Track Three. Plaintiffs immediately objected and raised the

issue to the Special Master for a ruling. An informal ruling issued via email on August 9, 2021,

after Defendants issued the subpoena. The Special Master disallowed the additional deposition,

and Defendants then timely asked the undersigned to formalize that ruling. This is the formal

ruling.

          Fact discovery for Track Three closed nearly five months ago. See docket no. 3595 at 2

(setting deadlines of February 26, 2021 to serve third party subpoenas and March 19, 2021 for the

close of third-party discovery). Defendants have long known the importance of Rannazzisi as a

witness. Nevertheless, Defendants contend they had “no reason to seek an additional deposition”

of Rannazzisi until two weeks ago. Email from K. Swift to P. Weinberger (Aug. 6, 2021, 4:20PM).
      Case: 1:17-md-02804 Doc #: 3851 Filed: 08/16/21 2 of 3. PageID #: 518892




In support of showing good cause for their untimely notice, Defendants state only that Plaintiffs

did not disclose their intent to seek testimony from Rannazzisi on dispensing issues – as opposed

to distribution issues – until July 30, 2021. Id. Defendants also observe Plaintiffs have not

requested from the Department of Justice Touhy authorization for Rannazzisi to testify regarding

dispensing issues.

         There is absolutely no question the Pharmacy Defendants know that Track Three was

specifically designed to include claims regarding the Pharmacies’ dispensing practices. Moreover,

Defendants have long known that Rannazzisi’s DEA job responsibilities included enforcement of

CSA-related dispensing duties, and that he would be a witness for Plaintiffs in Track Three. There

is simply no basis for the Pharmacy Defendants to expect or assume that Rannazzisi’s testimony

in Track Three would (or even might) not cover dispensing-related issues. Defendants had reason

to pursue and could have pursued a deposition of Rannazzisi regarding dispensing issues earlier,

even if that would have required their own Touhy request.1

         Furthermore, Rannazzisi has already provided testimony in both Track One (via discovery

deposition) and Track Two (via two-plus days of trial testimony); and recently, the Special Master

denied Plaintiffs’ request to enjoin a properly-noticed deposition of Rannazzisi in a Washington

State court case. There is a wealth of Rannazzisi testimony under oath available to Defendants,

and any ‘new’ dispensing-related subject matter will not be so substantively different that

Defendants will be surprised by anything Rannazzisi might say at trial in Track Three.

Furthermore, Defendants have complained about repeated depositions of their own employees; the

same concerns weigh even more strongly against allowing repeated deposition of a third party.




1
  Of course, if a Touhy request by either Plaintiffs or Defendants was or is denied and not successfully appealed, the
issue raised by Defendants becomes moot.

                                                          2
     Case: 1:17-md-02804 Doc #: 3851 Filed: 08/16/21 3 of 3. PageID #: 518893




       In sum, Defendants’ request to depose Rannazzisi comes well after the applicable deadline,

and Defendants have not come close to showing good cause for their late request. Accordingly,

Plaintiffs’ motion to quash the notice for the additional late-noticed deposition of Rannazzisi is

granted. The Pharmacy Defendants’ objection, if they choose to submit one, must be filed on or

before 5:00 p.m. ET on August 23, 2021.

               RESPECTFULLY SUBMITTED,



                                                /s/ David R. Cohen____________
                                                David R. Cohen
                                                Special Master

Dated: AUGUST 16, 2021




                                                3
